                                                                                   -5. •

                                                                      U.o. (jI .:- [ i-iICl CGUiii
                   IN THE UNITED STATES DISTRICT COURT poR
                         THE SOUTHERN DISTRICT OF GEORGIA ^                     _c; pu p; ip
                                  SAVANNAH DIVISION


BENNY  HOLLAND,  JR.,   DAVID F.
                                                                           SO. CIST. OF GA.
ADAM, and MANAGEMENT-ILA MANAGED
HEALTH CARE TRUST FUND,

       Plaintiffs,

V.                                                        CASE NO. CV419-022


GARY SCOTT,

        Defendant.




                                        ORDER


        Before    the    Court    is   the    Plaintiffs'       Motion         for         Entry     of

Default and Default Judgment and Supporting Affidavits. (Doc. 8.)

In their motion, Plaintiffs "move for the Clerk of this Court to

enter default and move for this Honorable Court to enter a default

judgment." (Id. at 1.) Because Plaintiffs' have failed to comply

with    the    basic    tenants   of   Federal     Rule   of   Civil        Procedure           55   in

their request. Plaintiffs' motion is DENIED.

        Under    Federal     Rule      of    Civil    Procedure         55,      it        is     well

established that "there is a ^two step procedure for obtaining a

default judgment.' " Frazier v. Absolute Collection Serv., Inc.,

767 F. Supp. 2d 1354, 1360 (N.D. Ga. 2011) (citing Deforest v.

Johnny     Chisholm      Glob.    Events,      LLC,    No.     3:08-cv-498,                2010      WL

1792094, *7 (N.D. Fla. May 4, 2010)). "First, the clerk must enter

a    party's     default    Mw]hen      a    party against          whom     a judgment for

affirmative       relief    is    sought     has   failed      to    plead      or     otherwise
